          Case 3:15-cr-03181-BTM Document 153 Filed 06/26/20 PageID.987 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                   V.                                         (For Offenses Committed On or After November 1, 1987)
             WILLIAM HARVEY YELLIN (1)
                                                                                 Case Number: 3:15-CR-03181-BTM

                                                                              Emerson Wheat
                                                                              Defendant’s Attorney
USM Number                         51658-298
    Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C § 3582(c)(1))
☒
THE DEFENDANT:
☒ pleaded guilty to count(s)             1 of the Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                           Count
18:2252(a)(2) - Distribution and Receipt of Images of Minors Engaged in Sexually Explicit Conduct                                 1




    The defendant is sentenced as provided in pages 2 through                            6           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                             is           dismissed on the motion of the United States.

☒ Assessment : $100.00 to be paid at the rate of $25 per quarter through the Inmate Financial Responsibility Program.
      _

☐ JVTA Assessment*: $
  -
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ Fine waived                   ☐ Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                              June 26, 2020
                                                                              Date of Imposition of Sentence



                                                                              HON. BARRY TED MOSKOWITZ
                                                                              UNITED STATES DISTRICT JUDGE
         Case 3:15-cr-03181-BTM Document 153 Filed 06/26/20 PageID.988 Page 2 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                WILLIAM HARVEY YELLIN (1)                                                Judgment - Page 2 of 6
CASE NUMBER:              3:15-CR-03181-BTM

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served effective June 27, 2020 (1,425 days) as to count 1

                                                              Hon. BARRY TED MOSKOWITZ
                                                              UNITED STATES DISTRICT JUDGE




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL


                                                                                                 3:15-CR-03181-BTM
             Case 3:15-cr-03181-BTM Document 153 Filed 06/26/20 PageID.989 Page 3 of 6
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               WILLIAM HARVEY YELLIN (1)                                                   Judgment - Page 3 of 6
   CASE NUMBER:             3:15-CR-03181-BTM

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                      3:15-CR-03181-BTM
            Case 3:15-cr-03181-BTM Document 153 Filed 06/26/20 PageID.990 Page 4 of 6
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  WILLIAM HARVEY YELLIN (1)                                                               Judgment - Page 4 of 6
 CASE NUMBER:                3:15-CR-03181-BTM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:15-CR-03181-BTM
        Case 3:15-cr-03181-BTM Document 153 Filed 06/26/20 PageID.991 Page 5 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              WILLIAM HARVEY YELLIN (1)                                                    Judgment - Page 5 of 6
CASE NUMBER:            3:15-CR-03181-BTM

                                 SPECIAL CONDITIONS OF SUPERVISION

   1. The defendant shall be monitored until September 4, 2021 with the location monitoring technology at the direction
       of the probation officer. The offender must abide by all technology requirements and must pay all or part of the
       costs of participation in the location monitoring program, as directed by the court and/or the probation officer. In
       addition to the other court-imposed conditions of release, the offender’s movement in the community shall be
       restricted to his residence at all times through September 4, 2021 except for medical emergencies or other reasons
       approved by the probation officer or the court.
   2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
       other electronic communications or data storage devices or media, or office, to a search conducted by a United
       States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
       warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
       conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
       condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
       be conducted at a reasonable time and in a reasonable manner. For the period through September 4, 2021, the
       probation officer may conduct a search of any items listed in paragraph 2 without reasonable suspicion of any
       violation.
   3. Not enter the Republic of Mexico without written permission of the Court or probation officer.
   4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
   5. Not possess any narcotic drug or controlled substance without a lawful medical prescription under Federal Law.
   6. Participate in a program of mental health treatment as directed by the probation officer. The Court authorizes the
       release of the pre-sentence report and available psychological evaluations to the mental health provider, as approved
       by the probation officer. The defendant shall consent to the release of evaluations and treatment information to the
       probation officer and the Court by the mental health provider.
   7. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are imposed
       by the court.
   8. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. §1030(e)(1)), which can
       communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment, without
       prior approval by the court or probation officer, all of which are subject to search and seizure. The offender shall
       consent to installation of monitoring software and/or hardware on any computer or computer-related devices owned
       or controlled by the offender that will enable the probation officer to monitor all computer use and cellular data.
       The offender shall pay for the cost of installation of the computer software.
   9. Not knowingly associate with, or have any contact with any sex offenders unless in an approved treatment and/or
       counseling setting. The defendant may associate with his son Phillip Yellin.
   10. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
       through any third-party communication, with the victim or victim’s family, without prior approval of the probation
       officer.
   11. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
       nature of offense and conviction, with the exception of the offender's biological children, unless approved
       in advance by the probation officer.
   12. Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
       employment should be subject to continuous review and assessment by the probation officer.


                                                                                                   3:15-CR-03181-BTM
        Case 3:15-cr-03181-BTM Document 153 Filed 06/26/20 PageID.992 Page 6 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              WILLIAM HARVEY YELLIN (1)                                                   Judgment - Page 6 of 6
CASE NUMBER:            3:15-CR-03181-BTM

   13. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public swimming
       pool, arcade, daycare center, carnival, recreation venue, library and other places primarily frequented by persons
       under the age of 18, without prior approval of the probation officer.
   14. Not possess any materials such as videos, magazines, photographs, computer images or other matter that depicts
       “sexually explicit conduct” involving children as defined by 18 U.S.C. §2256(2), “actual sexually explicit conduct”
       involving adults as defined by 18 U.S.C. §2257(h)(1), and not patronize any place where such materials or
       entertainment are the primary material or entertainment available.
   15. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
       completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If deemed
       necessary by the treatment provider, the offender shall participate and successfully complete an approved state-
       certified sex offender treatment program, including compliance with treatment requirements of the program. The
       Court authorizes the release of the presentence report, and available psychological evaluations to the treatment
       provider, as approved by the probation officer. The offender will allow reciprocal release of information between
       the probation officer and the treatment provider. The offender may also be required to contribute to the costs of
       services rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
       examinations may be used as directed by the probation officer in order to monitor adherence to the goals and
       objectives of treatment and as a part of the containment model.
   16. Comply with registration requirements under the Sex Offender Registration and Notification Act.

   //




                                                                                                  3:15-CR-03181-BTM
